LETTS, Judge.
The judgment is affirmed.
However, the split sentence of six months in jail to be followed by three years probation is reversed. Appellant was convicted of an attempt to possess marijuana punishable by no more than one year of imprisonment.1 Accordingly, the sentence was excessive. Holmes v. State, 343 So.2d 632 (Fla.4th DCA 1977).
Reversed and remanded for sentencing consistent herewith.
ALDERMAN, C. J., and CROSS, J., concur.

. § 893.13(1)(e); § 777.04(4)(d); § 775.082(4)(a) Florida Statutes (1975).